Citation Nr: 0905425	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1962 to May 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board notes 
that the New Orleans RO currently has jurisdiction over the 
veteran's claim.

The veteran was afforded a Board Video hearing before the 
undersigned in July 2005.  A copy of the hearing transcript 
has been associated with the record. 

The Board notes that the veteran's claim was remanded by the 
Board in December 2006 for the purposes of obtaining 
treatment records from the Colorado State Penitentiary and 
Social Security Administration (SSA), the issuance of proper 
notification as per the Veterans Claims Assistance Act of 
2000 (VCAA) with regard to substantiating a claim for PTSD 
based on personal trauma, and to afford the veteran a VA 
psychiatric examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that the veteran's claim must be remanded a 
second time.  

The Board previously remanded this claim in December 2006, in 
part, to obtain treatment records from the Colorado State 
Penitentiary from 1983 through 1986.  In an April 2007 
letter, the RO asked the veteran to complete a release form 
authorizing VA to request these records.  In response, the 
veteran submitted a completed release form for the Colorado 
State Archives.  A response to that facility yielded no 
records. 

However, in looking at the website for the Colorado State 
Archives, that facility maintains only administrative records 
for the Colorado State Penitentiary - not medical records.  A 
phone call to the Colorado State Penitentiary indicated that 
medical records are retired to the address shown below.

The Board certainly appreciates the efforts by the RO to 
obtain a release from the veteran; unfortunately, he was mis-
informed about the location of his medical records.  The 
Board concludes another attempt should be made to obtain the 
Colorado State Penitentiary treatment records for the years 
1983 through 1986.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to complete a release 
form authorizing VA to request his records 
for treatment at the Colorado State 
Penitentiary from 1983 to 1986.  These 
medical records should then be requested 
from:
Denver Reception and Diagnostic 
Center
PO Box 392004
Denver, CO 80239
Attn: Medical Records

All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




